Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) Check the appropriate box: [] Preliminary Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X] Definitive Information Statement NATIONWIDE VARIABLE INSURANCE TRUST (NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Payment of Filing Fee (Check the appropriate box) [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: NATIONWIDE VARIABLE INSURANCE TRUST 1200 River Road, Suite 1000 Conshohocken, Pennsylvania 19428 (800) 848-6331 April 29, 2008 Dear Shareholders: The enclosed Information Statement details a recent subadviser change relating to the NVIT International Value Fund (the Fund), a series of Nationwide Variable Insurance Trust (the Trust). Specifically, the Board of Trustees of the Trust (the Board) has approved JPMorgan Investment Management, Inc. (JPMorgan) to serve as subadviser for a portion of the Funds assets. At the same time, the Board approved the termination of The Boston Company Asset Management (TBC), as subadviser to the Fund. These changes became effective on February 7, 2008. The Trust has received an exemptive order from the U.S. Securities and Exchange Commission that allows certain subadviser changes to be made without shareholder approval (the Manager of Managers Order). The Manager of Managers Order instead requires that this Information Statement be sent to you. The Board approved the replacement of TBC with JPMorgan upon the recommendation of Nationwide Fund Advisors (NFA), the investment adviser to the Fund. This recommendation was based on several factors, including: NFAs dissatisfaction with TBC's performance; JPMorgans performance record with respect to its international large cap value strategy; JPMorgans investment strategy focus on international large cap value products and its bottom-up, research driven security selection process; JPMorgans experience and performance record as adviser to international large cap value portfolios; and JPMorgans investment personnel who would be managing a portion of the Fund. Please read the enclosed Information Statement for additional information.
